 In the Matter of T. C. KING PIPECOMPANY, m' AL.;Ei,rPl_oYEiisandINTERNATIONAL ASSOCIATION OF MALI-IIN1STS, PETITIONERCases Nos. 10-8-139 amid 10-R-2300 thn°ouglb 10-R-2311.DecidedJuly 10, 1917Knox, Liles, Jones ct Woolf, by [Messrs. R. E. Jonesand C. A.Hamilton,both of Anniston, Ala., for the Employers:Mr. Lester Asher,of Chicago, Ill., andMr. Paul Chipman,of At-lanta, Ga., for the Petitioner.Mr. Robert A. Wilson,ofWashington, D. C., for the Molders.Mr. Jerome A. Cooper,of Birmingham, Ala., for the Steelworkers.Mr. Lewis H. Ulman,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSUpon separate petitions duly filed, a consolidated hearing in thiscase was held at Anniston, Alabama, on January 16, 17, 19 and 20,1947, before Willim M. Pate and Paul S. Kuelthau, hearing ofcers.2Subsequent to the hearing, the Petitioner, without objection, moved tocorrect certain minor errors in the stenographic transcript of the rec-ord made at the hearing; that motion is hereby granted. The Peti-tioner and the Molders both requested oral argument.The requests arehereby denied, inasmuch as the record and briefs, in our opinion,adequately present the issues and positions of the parties.The hear-error and are hereby affirmed.1In addition to T C King Pipe Company, there are 12 other Employers involved inthis consolidated proceeding, namely, Rudisill Foundry Company. Emory Pipe and FoundryCompany, Gadsden Iron Works, Inc., Sommerville Iron Works, Attalla Pipe and FoundryCompany, Inc ; Anniston Foundry Company, IncAnniston Soil Pipe Company: and thefollowing plants of the Alabama Pipe Company: Union Foundry, Alabama Foundry,Standard Foundry, Agricola Foundry, and Talledega Foundry.2William Al Pate, who served as hearing officer during the first 3 days of the hearing,was not available in Anniston on the final day of the hearing. due to a previous assign-urentPaul S Kuelthau served as the hearing officer for that day.74 N. L. R. B., No. 85.468 T. C. KING PIPE COMPANY, ET AL.469Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.TITE BUSINESS OF THE EMPLOYERSThe Sommerville Iron Works, a New Jersey corporation, and theremainder of the Employers, all Alabama corporations, are engagedin the manufacture of soil pipe and fittings.The plants involvedin this proceeding, other than the Chattanooga, Tennessee, plant, ofthe Sommerville Iron Works, are all located in the State of Alabama.During a 12-month period, each Employer, except the T. C. KingPipe Company, purchases raw materials valued at more than $100,000,of which from 5 to 100 percent, varying with each Employer, repre-sents interstate shipments.During a similar period, the sales of eachEmployer, except those of the T. C. King Pipe Company, exceeded$200,000 in value.Approximately 85 to 90 percent of the productssold, varying with each Employer, represents interstate shipments.The T. C. King Pipe Company had been in operation for approxi-mately (O/., months at the time of the hearing.During that time itpurchased raw materials valued at more than $50,000, of which ap-proximately 6 percent represented interstate shipments.During thesame period it sold finished products valued at approximately $100,000,of which approximately 90 percent represented interstate shipments.The Employers admit and we find thtt they, and each of them, areengaged in commerce within the meaning of the National LaborRelations Act.II. TITE ORGANIZATIONS INVOLVEDThe Petitioner is an unaffiliated labor organization, claiming torepresent employees of the Employers.InternationalMolders and Foundry Workers Union of NorthAmerica, herein called the Molders, is a labor organization affiliatedwith the American Federation of Labor, claiming to representemployees of the Employers.United Steelworkers of America, Districts 35 and 36, herein col-lectively called the Steelworkers, is a labor organization affiliated withthe Congress of Industrial Organizations, claiming to representemployees of certain of the Employers.III. 171E QUESTIONS CONCERNING REPRESENTATIONThe Petitioner, in letters addressed to each of the Employers in-volved in this consolidated proceeding, requested recognition as a 470DECISIONS OF NATIONAL LABOR RELATIONS BOARDcollective bargaining representative for the employees discussed inSection IV,infra.In each case the Employer declined to recognizethe Petitioner or failed to reply to the Petitioner's letter.While the record reveals that the Employers, through the Soil PipeManufacturers Negotiation Committee, hereinafter called the Com-mittee, and Molders have been parties to successive contracts for aperiod of years allegedly covering the employees sought by the Peti-tioner,s it is clear that Petitioner's demands were timely made withrespect to the automatic renewal date of the 1945-1946 contract be-tween the Molders and the Committee, and well in advance of theexecution of the current contract.Consequently, neither the 1945-1946 contract between the Molders and the Employers nor the currentcontract between these parties constitutes a bar to this consolidatedproceeding.We find that questions affecting commerce have arisen concerningthe representation of employees of the Employers within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITS; TIID DETERMINATION OF REPRESENTATIVESThe Petitioner seeks a separate unit composed of machine shop,pattern or carpentry shop, and tapping or drilling department em-ployees at each plant of the Employers herein respectively concerned.The Employers and the Molders maintain that the history of collectivebargaining on an industry-wide production and maintenance basiscovering employees at the plants concerned precludes a finding thatthe units sought by the Petitioner are appropriate.The Steelworkersseeks separate plant-wide production and maintenance units at 9 of the13 plants involved herein.4The Composition of the Proposed Multi-Craft UnitsEach plant involved in this consolidated proceeding has substan-tially the same organization, and performs the same general opera-tions.Each has a shop which does its machine work, its carpentry andpattern work,.and its drilling and tapping work.While the Attalla3 The T C King Pipe Company, as previously noted, had been in operation for approxi-mately 6% months at the time of the hearing It appears from the record that it did notbecome a party to the contract between the Committee and the Intervenor until sometimein December i946, more than 3 months after the filing of the instant petition covering itsemployeesAccordingly, there is no contract which bars a present determination ofrepresentatives among its employees4The Steelworkers intervened in this consolidated proceeding so far as these 9 plantsare concerned, namely, the Sommerville Iron works , T C King Pipe Company GadsdenIron works, Inc , Attalla Pipe and Foundry Company. Inc , Anniston Soil Pipe Company ,and the following plants of Alabama Pipe Company : Alabama Foundry, Standard Foundry,Talladega Foundry,and Union Foundry: T. C. KING PIPE COMPANY, ET AL.471Pipe Company, Inc., has a finishing department and the other plantsdo not, the record reveals that its plant produces high pressure pipeas well as soil pipe and consequently requires more drilling and tap-ping work.While the finishing department at the Attalla plantperforms certain mechanical work that is not done at the other plants °which produce no high pressure pipe, it appears that the work of thefinishing department is substantially the same as that done in thedrilling or tapping departments at the otbei plants.The departments sought at each plant by the Petitioner, herein-after collectively called the proposed machinists' unit at each plant,are physically separated from the foundry at each plant.The car-pentry or pattern shop and the drilling or tapping department arelocated separately at some of the plants and at others are located inthe same building as the machine shop.The machine shop and thedrilling or tapping departments are supervised by the master nne-chanic at all plants except Attalla, where the finishing department hasa separate foreman.At the Gadsden and Sommerville plants, the car-pentry or pattern shops are also supervised by the master mechanic;in the remainder of the plants, those shops are separately supervisedby head pattern makers.The employees in the proposed machinists' unit at each plant arepaid on an hourly basis, while the employees in the foundry depart-ments are, for the most part, paid on a piece-work basis.The em-ployees in the proposed machinists' units are skilled and similarlyskilled crilftsmen.Those who- work in the machine shops and thedrilling or tapping departments, including the finishing departmentat the Attalla plant, operate drill presses, lathes, shapers, and similarmachine equipment located in the shops.A majority of the machineshop employees at each plant do approximately 90 percent of theirwork within the machine shop.The remaining machine shop em-ployees spend approximately 50 percent of their time doing generalmechanical maintenance throughout each plant.The employees ofthe drilling or tapping departments spend all their time within theirshop cutting the screw threads on pipe and fittings.At the Attallaplant, this work is done in the finishing department where some ofthe employees also cut, weld, and thread high pressure pipe for par-ticular orders.The employees of the pattern or carpentry shop atall the plants operate lathes, drill presses, planers, and other wood-working machines.They produce foundry flasks, wooden patterns,and snaps and, while they spend the majority of their time withinthe shops, some of them do general carpentry work throughout theirplants. 472DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt appears from the record that the employees in the proposedmachinists' units have working hours different from those of the em-ployees in the foundry, that they have separate locker rooms, and thatthere is no appreciable interchange between these employees and otheremployees of the several Employers. - In addition, the collective bar-gaining history reveals that while uniform wage rates have been estab-lished for a number of years for the various job classifications in theEmployer's foundries, no uniform rates were fixed for any of theemployees in the proposed machinists' units until after the Petitionerbegan its organizational drive.We are convinced that, under all the circumstances, the employeeswithin the proposed machinists' units constitute homogeneous multi-craft groups."Accordingly, we would, as a matter of course, find thosegroups appropriate units for collective bargaining purposes if therehad been no prior bargaining history at the plants involved in this con-solidated proceeding.The Scope of the Proposed Multi-Craft UnitsThe Board has previously dismissed petitions for plant-wide bar-gaining units at 2 soil pipe plants, the Holt Plant of the Central Foun-dry Company,' and the Lynchburg Plant of the Alabama Pipe Com-pliny,° on the grounds that the history of collective bargaining on amulti-employer basis in the Southern soil pipe industry precluded afinding that production and maintenance employees at any one plantconstitute an appropriate bargaining unit. In the earlier case, theBoard pointed to the unstable conditions which prevailed in the soilpipe industry prior to 1934, when 11 or 12 manufacturers met withthe Molders and agreed upon uniform rates for approximately 5,000patterns of soil pipe and fittings, and we noted further that the uni-formity thus achieved had served to stabilize working conditions inthe industry.The record in the instant case demonstrates that thisstability has continued, and we will not, therefore, disturb the industry-wide bargaining pattern which has been established at the plantsherein concerned.On the other hand, the proposed machinists' units are readily identi-fiable multi-craft groups, a similar group has been bargained for atone plant separately 'in the same industry in the same area, and theemployees sought by the Petitioner have never had an opportunity to5The Petitioner has bargained for a separate machinist unit for a number of gears at'the Holt, Alabama, plant of the Cential Foundry Company, which, like the plants involvedin this consolidated proceeding, manufactures soil pipe and fittingsSeeMatter of CentralFoundry Company,48 N L R B 5.4 See footnote5, supra7SeeMatter of Alabama Pipe Company,49 N L R B 661 T. C. KING PIPECOMPANY, ET AL.473vote on the question of separate representation.8 Inasmuch as theemployees sought by the Petitioner meet the Board's requirements forseparate representation,'and since Ave are desirous of preserving themulti-employer bargaining pattern which has functioned successfullyfor a period of years in this industry, we conclude that the questionsconcerning representation raised by the petitions herein can best beresolved by conducting a self- determination election among employeesin the proposed machinists' units on a multi-employer basis at thoseplants which have been covered by the multi-employer bargaininghistory,' namely all the plants involved herein except that of theT. C. King Pipe Company.While the T. C. King Pipe Company's plant is presently covered bythe current multi-employer contract between the Molders and theCommittee, that Employer, as previously noted, had been in operationfor only a few months prior to the hearing herein, and apparently didnot become a party to any contract with the Molders until after thePetitioner filed its instant petitions.Since it cannot be said that thereexists any appreciable prior bargaining history on a multi-employerbasis with respect to this plant, we shall hold a separate self-determina-tion election among its employees in the proposed machinists' unit.The Plant Units Proposed by the SteelworkersFinally, the Steelworkers, as previously noted, has requested theestablishment of separate plant-wide production and maintenanceunits at 9 of the 13 plants involved in this consolidated proceeding.For the reasons given in the decisions in theCentral Foundry CompanyandAlabama Pipe Companycases,70 this request is denied with respectto all plants except that of the T. C. King Pipe Company, which hasnot been covered by the multi-employer bargaining.We fiat it, how-ever, unnecessary to rule on the propriety of a separate production andmaintenance unit at the T. C. King Pipe Company plant at this timeinasmuch as the Steelworkers has not made an adequate showing ofrepresentation among such employees. It is necessary for an inter-vening labor organization which seeks a unit appreciably larger thanthat sought by a petitioner to file it separate petition covering its pro-posed unit or to make an administrative showing of interest to theBoard which would justify the processing of a petition for the largerproposed unit.The Steelworkers has not made such a showing.8 SecMatter of National AnolxneDiol.cion,AlliedChemical, of Die Corporation, 71N L It B 1217;Mutter of Grinnell Corporation,72 N L R B 11770Cr PLorillard Company,73 N. L R B 59610See footnote 5, and7, supra. 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccordingly, we shall direct that separate elections be held amongthe employees in the following groups, excluding all supervisory em-ployees with authority to hire, fire, discharge; discipline, or otherwiseeffect changes in the status of employees, or effectively recommend suchaction :GroupI-all machine shop, pattern or carpentry shop, and tappingor drilling department employees, employed at Anniston Soil PipeCompany, Anniston Foundry Company, Inc., Standard Foundry ofthe Alabama Pipe Company, Alabama Foundry of the Alabama PipeCompany, Union Foundry of the Alabama Pipe Company, Emory Pipeand Foundry Company, and Rudisill Foundry Company, all of Annis-ton, Alabama; and Talledega Foundry of Alabama Pipe Company atTalledega, Alabama, Agricola Foundry of the Alabama Pipe CompanyatGadsden, Alabama, Sommerville Iron Works, at Chattanooga,Tennessee, and the Gadsden Iron Works at Gadsden, Alabama;-allmachine shop, pattern or carpentry shop, and finishing departmentemployees at Attalla Pipe and Foundry Company, Inc., Attalla,Alabama ;GroupII-all machine shop, pattern or carpentry shop, and tappingor drilling department employees at 'T. C. King Pipe Company,Anniston, Alabama.At this time we shall make no determination concerning the appro-priate unit or units for the shop employees concerned.Such determi-nation will depend, in part, upon the results of the elections. If themajority of the employees voting in Group I select the Petitioner, theywill be taken to have indicated their desire to be established as a sepa-ratemulti-craft multi-employer bargaining unit ; if they select theMolders, they will be taken to have indicated their desire to remain apart of the existing multi-employer production and maintenance unit.If a majority of the employees voting in Group II select the Peti-tioner, they will be taken to have indicated their desire to be estab-lished as a separate plant multi-craft unit; if they select the Molders,they will be taken to have indicated their desire to remain a part ofthe existing multi-employer production and maintenance unit.DIRECTION OF ELECTIONS 11As part of the investigation to ascertain representatives for the-purposes of collective bargaining with Anniston Soil Pipe Company,Anniston Foundry Company, Inc., Standard Foundry of the AlabamaPipe Company, Alabama Foundry of the Alabama Pipe Company,"Any participant in the election herein may. upon its prompt iequest to, and approvalthereof by, the Regional Director, have its name removed from the ballot. T. C. KING PIPE COMPANY, ET AL.475Union Foundry of the Alabama Pipe Company, Emory Pipe andFoundry Company, and Rudisill Foundry Company, all of Anniston,Alabama; and Talledega Foundry of the Alabama Pipe Company atTalledega, Alabama; Agricola Foundry of the Alabama Pipe Com-pany at Gadsden, Alabama ; Sommerville Iron Works at Chattanooga,Tennessee; Gadsden Iron Works at Gadsden, Alabama; Attalla Pipeand Foundry Company, Inc., of Attalla, Alabama; and T. C. KingPipe Company at Anniston, Alabama, separate elections by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Tenth Region, acting inthis matter as agent for the National Labor Relations Board, and sub-ject to Sections 203.55 and 203.56, of National Labor Relations BoardRules and Regulations-Series 4, among the employees in the votinggroups described in Section IV, above, who were employed during thepay-roll period immediately preceding the date of this Direction, in-cluding employees who did not work during said pay-roll periodbecause they were ill or on vacation or temporarily laid off, andincluding employees in the armed forces of the United States whopresent themselves in person at the polls, but excluding those em-ployees who Have since quit or been discharged for cause and havenot been rehired or reinstated prior to the date of the election, todetermine whether they desire to be represented by International Asso-ciation of Machinists or by the International Molders and FoundryWorkers Union of North America, A. F. of L., for the purposes ofcollective bargaining, or by neither.MR. JAMES J. REYNOLDS, Jn., took no part in the consideration ofthe above Decision and Direction of Elections.